Title: To James Madison from Benjamin Austin, 14 February 1813
From: Austin, Benjamin
To: Madison, James


Respected SirBoston Feby 14 1813
My Son Benjamin Austin junr having this season attended the medical lectures at Philadelphia under Doctor Rush, & being desirous to visit Washington before his return to Boston, permit me to introduce him to your notice—being depriv’d the pleasure on this occasion of paying my personal respects to the President of the United States, I flatter myself they will be acceptable through a representative who is desirous to express the Sentiments of his parent. His stay in Washington will be short, & the civilities shown him will be acknowledged with gratitude. With Sentiments of the highest respect I remain Sir Your most Obedt. St.
Benj. Austin
